DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-12, the claim elements:
 “a pulmonary image providing unit configured to provide”
“a smoothing unitconfigured to smooth”
 “a signal value determination unitconfigured to determine….segment…subdivide”
“a noise value determination unit configured to determine”
“an image quality determination unit configured to determine”
“a dose level determination unit configured to determine”
claims 1-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ( PARAGRAPH 68: “the system for assessing a pulmonary image in accordance with the method for assessing a 25pulmonary image can be implemented as program code means of a computer program and/or as dedicated hardware.”, THE CONTROL OF THE SYSTEM FOR ACCESSING A PULMONARY IMAGE CAN BE IMPLEMENTED AS DEDICATED AS HARDWARE.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112.
Claim 1, recites
Claim 1 recites the limitation "the provided unsmoothed image " in line 17.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “the provided unsmoothed image” cannot be found in  claim 1.
Claim 1, recites the limitation “ a pulmonary image” , line 1 and “ a pulmonary image” , line 2.When both “ a pulmonary image” are claimed in the same claim, it is unclear whether the " a pulmonary image " is the same or different. Therefore, the scope of the claim is indefinite.
Claim  2-12 are also rejected under 35 USC 112(b) because they are dependent on claim 1.
	Appropriate correction is required.

Claim 2 recites the limitation " a respective pulmonary image " in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “a respective pulmonary image” in claim 1, line 8 and line 13.
Claim  3-5 are also rejected under 35 USC 112(b) because they are dependent on claim 2.
Appropriate correction is required.

Claim 6, recites the limitation “ different sizes of the lung vessels” , line 2-3 and “ different sizes of the lung vessels” , line 6-7.When both “different sizes of the lung vessels” are claimed in the same claim, it is unclear whether the “different sizes of the lung vessels” is the same or different. Therefore, the scope of the claim is indefinite.
Claim  7-9  are also rejected under 35 USC 112(b) because they are dependent on claim 6.
Appropriate correction is required.

Claim 13, recites the limitation “ a respective pulmonary image” , line 8 and “ a respective pulmonary image” , line 12.When both “ a respective pulmonary image” are claimed in the same claim, it is unclear whether the " a respective pulmonary image " is the same or different. Therefore, the scope of the claim is indefinite.
Claim 13 recites the limitation "the provided unsmoothed image " in line 15.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “the provided unsmoothed image” cannot be found in  claim 13.
Claim 13, recites the limitation “ a pulmonary image” , line 1 and “ a pulmonary image” , line 2.When both “ a pulmonary image” are claimed in the same claim, it is unclear whether the " a pulmonary image " is the same or different. Therefore, the scope of the claim is indefinite.
Claim  14 is also rejected under 35 USC 112(b) because they are dependent on claim 13.
Appropriate correction is required

Claim 14, recites the limitation “ for assessing a pulmonary image” , line 2 and “ for assessing a pulmonary image” , line 3.When both “ for assessing a pulmonary image” are claimed in the same claim, it is unclear whether the " for assessing a pulmonary image " is the same or different. Therefore, the scope of the claim is indefinite.
	Appropriate correction is required.

Allowable Subject Matter
Claim 1-14 would be in condition for allowance if the 35 USC 112(b) rejections above are overcome.
Arimura et al (U.S. 20050171409 A1) teaches a method, system and computer program product for the automated detection at least one nodule in a medical image of a subject, comprising:
 (1) identifying, in the medical image, an anatomical region corresponding to at least a portion of an organ of interest; (2) filtering the medical image to obtain a difference image; (3) detecting, in the difference image, a first plurality of nodule candidates within the anatomical region; (4) calculating respective nodule feature values of the first plurality of nodule candidates based on image pixel values of at least one of the medical image and the difference image; (5) removing false positive nodule candidates from the first plurality of nodule candidates based on the respective nodule feature values to obtain a second plurality of nodule candidates; and (6) determining the at least one nodule by classifying each of the second plurality of nodule candidates as a nodule or a non-nodule based on at least one of the image pixel values and the respective nodule feature values.(Paragraph 38)
REMISZEWSKI et al (U.S. 20160110584 A1) teaches systems and methods of classifying a biological sample. The systems and methods may include receiving an image of a biological sample and applying one or more algorithms from a data repository to the image. The systems and methods may include generating a classification of the biological sample based on the outcome of the one or more algorithms applied to the image. (Paragraph 13, line 1-5)
Li et al (U.S. 20040151356 A1) teaches  a method, system, and computer program product for detecting nodules included in a medical image that includes identifying plural regions of interest (ROIs) in the image and smoothing a subset of the image corresponding to the ROIs. These image subsets are filtered with a geometric enhancement filter so as to produce an enhanced image subset which is analyzed with an artificial neural network to identify the presence of either a malignant or a non-malignant object. (Paragraph 41) 
Regarding independent claim 1, “Arimura et al” and “Remiszewski et al” and “Li et al”, either singularly or in combination, fails to anticipate or render the following limitations obvious:
a smoothing unit configured to smooth the provided pulmonary image for providing different pulmonary images with different degrees of smoothing;
an image quality determination unit configured to determine an image quality for the provided unsmoothed image based on the signal values and noise values determined for the different pulmonary images;
Regarding independent claim 13, “Arimura et al” and “Remiszewski et al” and “Li et al”, either singularly or in combination, fails to anticipate or render the following limitations obvious:
smoothing the provided pulmonary image to provide different pulmonary images with different degrees of smoothing;
determining an image quality for the provided unsmoothed image based on the signal values and noise values determined for the different pulmonary images;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeh et al (U.S. 6760468 B1) teaches Method And System For The Detection Of Lung Nodule In Radiological Images Using Digital Image Processing And Artificial Neural Network. However, it teaches about detection of abnormalities, like lung nodules, in a radiological chest image overcomes the foregoing and other problems associated with the prior art by utilizing 
Reeves et al (U.S 20040184647 A1) teaches System, Method And Apparatus For Small Pulmonary Nodule Computer Aided Diagnosis From Computed Tomography Scans. However, it teaches about diagnostic imaging of small pulmonary nodules. In particular, the present invention is related to analyzing and manipulating computed tomography scans to: detect lung nodules and correlate a pair of segmented images of a lung nodule obtained at different times.
Farag et al (U.S. 20080002870 A1) teaches Automatic Detection And Monitoring Of Nodules And Shaped Targets In Image Data. However, it teaches about an automatic method for detecting and monitoring nodules or other shaped targets in image data, where the method includes the comprising steps of determining adaptive probability models of visual appearance of small 2D and large 3D nodules or shaped targets to control the evolution of deformable models to get accurate segmentation of pulmonary nodules from image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                     
                                                                                                                                                                       
/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665